Citation Nr: 0206119	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  93-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating higher than the 
currently assigned 40 percent for the service-connected 
lumbosacral strain with degenerative arthritis and disc 
disease.  

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to May 1988.  

This case originally came to the Board of Veterans Appeals 
(Board) on appeal from a September 1991 rating decision by RO 
in Lincoln, Nebraska.  The veteran subsequently relocated to 
the State of Virginia.  

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in June 1992.  

The Board remanded the case to the RO in February 1995, 
September 1997 and October 1999 for additional development of 
the record.  

In a rating decision of August 2001, the RO assigned an 
increased rating of 40 percent for the service-connected 
lumbosacral strain with degenerative arthritis and disc 
disease, effective on March 12, 1991.  

In the February 2002 written brief presentation submitted by 
the veteran's representative, it is noted that the cervical 
disc findings were noted on examination, and that this 
evidence "has raised the issue of a cervical disability."  
This issue is referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims has been obtained.  

2.  The service-connected residuals of a low back lumbosacral 
strain with degenerative arthritis and disc disease currently 
is not shown to be productive of more than severe 
disablement.  

3.  The service-connected low back disability is not shown to 
be productive of a level of impairment consistent with that 
of pronounced intervertebral disc syndrome.  

4.  The veteran is shown to have gainfully employed as an 
office manager for a refrigerator coolant reclamation 
facility since 1993.  

5.  Since filing his application claiming increased 
compensation based on individual unemployability, the veteran 
is not shown to have been precluded from performing 
substantially gainful employment as the result of service-
connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 
40 percent for the service-connected lumbosacral strain with 
degenerative arthritis and disc disease have not been met.  
38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.71a including Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(2001).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability by reason of service-connected 
disability are not met.  38 U.S.C.A. 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.15, 4.16(a) (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for residuals of an injury to the 
lumbosacral spine was established in a December 1988 rating 
decision.  The RO assigned a 20 percent evaluation under the 
provisions of Diagnostic Code 5010-5293, effective on May 13, 
1988.  

The veteran claimed that his low back disability was more 
severe than the assigned 20 percent rating and, ultimately, a 
40 percent rating was assigned in an August 2001 rating 
decision, effective on March 12, 1991.  

Although the evaluation of the veteran's disability was 
subsequently raised, the rating remains less that the maximum 
benefit available, and thus that increase does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issue was recharacterized as noted on the first 
page of this document.  

The veteran initially claimed that entitlement to a 
"temporary total disability rating" from 1989 to June 1993, 
on the basis of geographic unemployability was warranted or, 
in the alternative, that moving expenses should be reimbursed 
to him.  

In response to an inquiry, the veteran responded in March 
1991 that he had not seen any private providers, that all 
medical treatment was at VA facilities.  He requested "re-
evaluation" and was scheduled for a June 1991 VA 
examination, but failed to report.  

In May 1991, the veteran submitted a VA Form 21-4138, 
"Statement in Support of Claim" and stated that he wished 
to file a claim for "Temporary 100% unemployability."  He 
reported that he was unable to find any employment due to his 
back condition.  

In an August 1995 statement, the veteran reported that he had 
last worked full time, and became too disabled to work in 
1989.  He also stated that, from July 1993, he had been 
employed as an office manager, working 40 hours a week.  The 
veteran also noted that he had been enrolled in training in 
August 1991, but that he did not complete this training 
because he had been offered a job in Virginia.  

The veteran further noted that he had injured his hand, on 
the job, in 1989, and that he was initially on workman's 
compensation and then unemployment.  He next moved to 
Nebraska to enroll in school (in 1991).  He noted that, 
during school, he had applied for numerous positions and was 
told that either he was overqualified or underqualified or 
that the job required heavy lifting.  The veteran next stated 
that, in the summer of 1993, he was offered a job in Virginia 
and dropped out of school.  

In a March 1996 rating decision, it was noted that a review 
of the veteran's Chapter 31 folder had indicated that he had 
pursued a program of education at the Fayetteville, North 
Carolina Community College in 1989 and terminated that 
program by withdrawing from school in September 1989.  It was 
next noted that the veteran re-entered training in 1991 in 
Nebraska where he remained a student until 1993.  

The report of a February 1997 VA examination showed that the 
veteran reported having pain on the lightest touch of the 
skin extending from the intrascapular region all the way down 
to the lower lumbar areas.  There was no structural 
abnormality observed.  The veteran was able to forward flex 
to 50 degrees.  He complained of pain and refused to flex 
more, stating that the pain would worsen.  His lateral 
flexion was to 10 degrees in both directions.  There were no 
spasms involving the back.  There was no muscle atrophy or 
hyperatropy involving the back.  

The VA examiner found that the veteran had mechanical back 
pain, at best.  Further, the examiner reported the following:

He complain[ed] of a great deal of pain 
and ha[d] a slightly positive Wardell 
sign when it [came] to slightly touching 
his skin.  There [were] no other 
abnormalities found, however, on 
examination of the back itself.  His back 
examination [was] limited secondary to 
his complaint of pain.  There [was] 
claims file evidence of a history of 
chronic back pain, treated intermittently 
in the military service, extending as far 
back as the early 1980s.  

[The veteran] [was] gainfully employed 
and he [was] working a job that [did] 
require some lifting, and he state[d] 
that he had to lift upward, to 
occasionally 62 lbs.  He [did] wear a 
back support for that.  It [was] a job 
that [did] allow him to sit or stand at 
will, and by all indications seem[ed] to 
accommodate any restrictions that he 
might have in terms of his various 
musculoskeletal complaints.  Therefore, 
he [was] indeed employable.  

In a statement received by VA in March 1998, the veteran 
responded to a request, noting that the only medical 
treatment he had received was in the service and at a VA 
facility in Lincoln, Nebraska.  

The report of an August 1998 VA examination showed that the 
veteran reported having tenderness.  He had 35 degrees of 
forward flexion, 10 degrees of extension, and lateral flexion 
of 30 degrees.  The examiner noted the veteran's discomfort 
on range of motion testing, but also later found that this 
was subjective rather than objective.  The straight leg 
testing was negative on both the left and right.  The 
assessment was that of chronic mechanical low back pain, mild 
degenerative arthritis in the L4-L5 and L5-S1 regions and 
non-symptomatic spina bifida at S1.  

The claim was next remanded for additional development, and 
for the examiner to expand on the factors at 38 C.F.R. 
§§ 4.40 and 4.45, specifically whether there was objective 
evidence of pain on motion that correlated with the veteran's 
subjective complaints.  

In response to requests for evidence of treatment for the 
back disability, the veteran submitted records from his 
private medical providers.  These clinical records showed 
that the veteran was afforded treatment in 1999, largely for 
his cervical spine.  

The findings pertinent to his lumbosacral spine included a 
March 1999 provider note, that the veteran's lateral and 
forward flexion was intact and, although there was positive 
straight leg raising at 65 degrees, the neurological findings 
were not focal.  The deep tendon reflexes and sensory 
examinations were 2+ bilaterally, and the motor strength was 
5/5 bilaterally.  The assessment was that of low back pain / 
radiculopathy.  The plan was for an x-ray study of the hip, 
to be followed by an MRI if no improvement was noted.  
Similar findings were noted in April 1999.  

An additional April 1999 provider note showed that, on 
examination, the veteran's gait tested normal on walking.  
Motor examination was normal, but tender, with supine and 
sitting straight leg testing positive at 60 degrees on the 
right.  The deep tendon reflexes were all listed at 2/4.  On 
sensory examination, it was noted that all were normal.  On 
range of motion testing, it was again noted that all were 
normal; tenderness was noted on palpation.  The examiner 
assessed probable degenerative joint disease versus disc in 
the lower spine.  

A December 1999 consultation report showed that the veteran's 
last x-ray examination reports of his lumbar spine were with 
normal limits except for occult spina bifida.  

A MRI report of the lumbar spine, also dated December 1999, 
is of record.  It showed that the configuration of the lumbar 
spine was normal.  The vertebral bodies demonstrated normal 
height, stature, alignment and marrow signal intensity.  
Assuming a suggestion of a transitional L5-S1 level, there 
was a mild desiccation of the disc space of L4-L5, where 
there was mild posterior bulging with no significant 
protrusion, spinal stenosis or neural compromise.  The 
surrounding soft tissues were not unusual.  The examiner also 
assessed degenerative disc disease at L4-L5, but with no 
significant neural compromise or spinal stenosis at any 
level.  

The veteran was afforded a February 2001 VA examination.  The 
examiner noted that the veteran did not use a walking cane, 
although he reported using a back support during work.  The 
veteran reported that he was an office manager and that the 
nature of his work was primarily sedentary.  

On examination, the VA examiner noted that the veteran came 
in wincing and complained of tenderness in the lumber spine 
to the slightest of touch, even through his clothing.  When 
the veteran was asked to actively forward flex, he flexed 
from zero to 10 degrees and refused to go any further, 
stating the pain was too severe.  The veteran was also noted 
to grimace.  The findings for lateral bending were consistent 
with those found on flexion.  His deep tendon reflexes were 
2+.  Straight leg testing in the sitting position resulted in 
low back pain, bilaterally.  Straight leg testing in the 
lying position, however, resulted in low back pain at 30 
degrees elevation on the right, and not until 45 degrees on 
the left.  There were no strength deficits involving the 
lower extremities.  

The VA examiner next found that a review of the lumbar spine 
films performed in conjunction with that examination showed 
very minimal degenerative disc changes, and no significant 
degenerative facet changes.  

In conclusion, the VA examiner found that the veteran 
manifested mechanical low back pain of chronic duration.  The 
examiner commented as follows: 

He has had a reasonable workup which has 
all been essentially negative to date.  
There [was] nothing to support a 
radiculopathy that would explain why he 
would have numbness involving his entire 
leg when he [stood].  There [was] nothing 
to support any underlying pathology that 
would limit his ability to forward flex 
or to extend.  His clinical examination, 
as described above, show[ed] subjective 
complaints out of proportion to clinical 
findings.   

The veteran has been granted service connection for 
lumbosacral strain with degenerative arthritis and disc 
disease, rated as 40 percent disability; the residuals of 
left shoulder separation with degenerative changes, rated as 
20 percent disabling; right patellofemoral dysfunction, rated 
as 10 percent disabling; postoperative residuals of a right 
ankle injury, rated as 10 percent disabling; and residuals of 
a nasal fracture, rated at a noncompensable level.  The 
combined rating is 60 percent.  


II.  VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's various rating decisions, as well as the 
Statements of the Case, the Supplemental Statements of the 
Case, and associated notice letters, and the development 
letters the RO sent to the veteran, all repeatedly informed 
him of the information and evidence needed to substantiate 
the claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  

Copies of the veteran's service medical records have been 
obtained and associated with the claims folder.  The RO 
requested the private treatment records the veteran reported, 
and received duplicate copies of those records.  The RO also 
requested the veteran provide additional information, and the 
veteran indicated that he had no further evidence to submit 
on two occasions.  

The Board also notes that the veteran was afforded numerous 
VA examinations to evaluate the severity of the service-
connected disability.  

In spite of the notice VA provided to the veteran, as noted 
hereinabove, the veteran has not referenced any unobtained or 
obtainable evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

The Board is aware that the veteran's Vocational 
Rehabilitation folder was received by the RO and apparently 
returned to the Counseling Service.  However, the Board 
determines that the absence of this folder does not prejudice 
the veteran in the instant case, because possession of that 
evidence could not change the outcome in the instant case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the reasons previously set forth, the Board finds that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist him.  

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. at 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.)  

Therefore, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. Bernard, 
4 Vet. App. 384.  


III.  Low Back Disability

First, the Board determines that a rating greater than 40 
percent is not warranted for the service-connected low back 
disability.  

Specifically, the evidence shows that there is no evidence of 
findings that would be consistent with pronounced 
intervertebral disc syndrome, so that a higher rating under 
Diagnostic Codes 5293 could be assigned.  

Although initially in the veteran's treatment he was assessed 
with either radiculopathy or disc disease, subsequent 
examination and special studies discounted those assessments.  

The Board finds the comments and opinions expressed by the 
most recent VA examiners particularly probative in that 
regard.  The examiners had an opportunity to review the 
veteran's claims folders, prior examination reports and 
records, and to physically examine the veteran in light of 
these findings.  

The examiners noted that the objective findings did not 
support the veteran's subjective symptoms related to 
functional loss due to pain or significant radiculopathy, and 
the Board finds that the veteran manifested mild or slight 
evidence of degenerative change on radiograph and MRI 
examination.  

Thus, as the preponderance of the evidence is against the 
claim for increase, a rating greater than 40 percent for the 
service-connected low back disability is denied.  


II.  Total Compensation Rating Based on Individual 
Unemployability

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when, in the 
judgment of the rating agency, the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent, and sufficient additional 
disability to bring the combined evaluation to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

However, 38 C.F.R. § 4.15 provides that total disability 
ratings are based primarily on the average impairment in 
earning capacity, and that total disability shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 4.15.  

In the instant case, the evidence does not show that the 
veteran suffers from service-connected disability of such 
severity as to preclude the performance of substantially 
gainful employment.  

The Board must point out that the veteran reported being able 
to lift upwards to 62 pounds in his present job, which the 
evidence of record shows that he has held since 1993.  
Further, the VA examiner specifically found, after a review 
of the record, that the veteran was employable.  

As a point of information, the Board also notes that the 
veteran was in school at various times from 1989 to 1993, as 
VA was paying for the veteran's course of studies as part of 
his Vocational Rehabilitation training.  

Additionally, after a careful review of the record, the Board 
then finds that the veteran has been gainfully employed as an 
office manager for a refrigerator coolant reclamation 
facility since 1993.  

Accordingly, the Board finds that the veteran is not shown to 
have been precluded from performing substantially gainful 
employment as the result of service-connected disability.  




ORDER

An increased rating for the service-connected lumbosacral 
strain with degenerative arthritis and disc disease is 
denied.  

A total rating based on individual unemployability by reason 
of service-connected disability is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

